353 S.W.3d 61 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Thomas FREEMAN, Defendant/Appellant.
No. ED 95331.
Missouri Court of Appeals, Eastern District, Division Two.
September 13, 2011.
Application for Transfer to Supreme Court Denied October 27, 2011.
Application for Transfer Denied December 20, 2011.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for respondent.
Gary E. Brotherton, Legal Writes, LLC, Columbia, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Thomas Freeman, appeals from the judgment entered on a jury verdict finding him guilty of the Class B Felony possession of a prohibited article in the department of corrections, in violation of section 217.360 RSMo (Cum.Supp.2008). The trial court found defendant to be a prior and persistent offender and sentenced him to thirty years imprisonment, to be served consecutively to the sentence he was then serving.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).